Title: To George Washington from William Livingston, 15 March 1780
From: Livingston, William
To: Washington, George


          
            Dear Sir
            Trenton 15 March 1780
          
          I have had the Honour of your Excellency’s Favour of the 10th Instant inclosing a Return of the Citizens of this State inlisted in Moylands & Sheldon’s Regiments of light Dragoons.
          I am now to apply to your Excellency in pursuance of an Act of our Legislature for as many officers as your Excellency shall think necessary to be sent into the different Counties of this State for the purpose of enlisting and forwarding such Recruits as may enlist in the Service upon the Terms in the said Act expressed.
          As the officers which your Excellency may think proper to send on that Occasion, will want the Act of Assembly for compleating our Quota of Troops, I inclose 13 Copies for it, it is for their use—& am with great Esteem Dear Sir Your Excellencys Most humble & Most obedient Servant
          
            Wil. Livingston
          
        